DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (Pub. No.: US 2015/0183370 A1) in view of Izumikawa et al. (Pub. No.: US 2019/0241124 A1).
Regarding claim 1, Nakanishi teaches a work machine comprising: 
 	a vehicle main body (1, FIG. 1);
 	a work device attached to the vehicle main body (4, FIG. 1 also see ¶ 2 for applicable excavator type work vehicle); 
 	an operation signal sensor configured to detect an operation signal for driving the work device (via shifter 37, FIG. 3);
a control system including an obstacle position calculating section configured to detect an obstacle present on a periphery of the work machine (object detection around work vehicle periphery ¶ 6) having the vehicle main body and the work device, and compute a relative position of the detected obstacle relative to the work machine (Image and Radar Device, Object position information generating unit 130; FIG. 3); and
a work mode selecting device configured to select a work mode of the work machine (“alarm notifying unit 150 is electrically connected with the shift lever 37 corresponds to the running mode of the dump truck 1.” ¶ 83);
 	a minimum alarm region determining section configured to select one of a plurality of minimum alarm regions preset on the periphery of the work machine on a basis of a selection result of the work mode selecting device and a determination result of the work 
 	an alarm determining section configured to output an alarm signal to an alarming device when the relative position of the obstacle relative to the work machine, the relative position being computed by the obstacle position calculating section, is inside an alarm region set so as to include the minimum alarm region determined by the minimum alarm region determining section (Alarm sound level based on Region and Running mode shown in FIG. 14).
 	Nakanishi is silent to the control system including a work determining section configured to determine whether work of work contents different from work contents of the work mode selected by the work mode selecting device is performed as work contents of the work machine on a basis of a detection result of the operation signal sensor.  However, in the same field of endeavor, Izumikawa teaches a construction machine which generates information representing a relationship between a detection result and predetermined related information.  Based on the detection result obtained by a detecting unit, entry of an obstacle into a predetermined area around a construction machine is determined (See Abstract).  More specifically, different work modes are associated with a plurality of alarm levels, detection location, operation state and number of people (See ¶ 80 and FIG. 4).  Work modes are disclosed to indicate any one of a plurality of rotational speeds of the engine (e.g., super power mode and heavy mode) (¶ 86).  Different work modes are detected per work content at time of detection and the number of times detected per elapsed time from alarm start to alarm cancellation based on an alarm cancellation operation detected by the operator (¶ 139).  
 to determine whether work of work contents different from work contents of the work mode selected by the work mode selecting device is performed as work contents of the work machine on a basis of a detection result of the operation signal sensor as taught by Izumikawa to enhance worksite safety through stored entry information (¶ 22).

Regarding claim 2, Nakanishi disclose the work machine, comprising: an alarm region determining section configured to allow an operator to determine, as the alarm region, an arbitrary region including the minimum alarm region determined by the minimum alarm region determining section (FIGS. 14, 15).

Regarding claim 3, Nakanishi discloses the work machine, comprising: an alarm region setting storage section configured to store the alarm region determined by the alarm region determining section for each minimum alarm region, wherein the alarm region determining section reads the alarm region from the alarm region setting storage section on a basis of the minimum alarm region determined by the minimum alarm region determining section (FIG. 14).

Regarding claim 4, Nakanishi discloses the work machine, comprising: a machine posture obtaining device configured to obtain posture information of the work machine; and
a view characteristic calculating section configured to calculate a view characteristic of an operator in the work machine on a basis of the posture information obtained by the 















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/
Primary Examiner, Art Unit 3663